Title: To George Washington from Major General John Sullivan, 3 October 1778
From: Sullivan, John
To: Washington, George


          
            My Dear Genl
            Providence October the 3d 1778
          
          I can give you no Information from this Quarter Save that Amiral Biron in the Ninety Gun Ship Accompanied by the Seventy four Left Newport Sunday Last, they had Genl Pigot on Board. Lord Howe in a fifty Gun Ship came to Newport & on Monday Sailed for England Genl Pigot by Letter Informed me that his private affairs called him to Europe & that my Correspondence must be with General Prescott in Future. Desertions from the Enemy are very Frequent on the 30th ultimo a Searjent Corporal & Six privates Came out & They are Daily coming in Lesser Numbers. There Seems to be Every appearance of the Enemys Remaining here through the winter They have pulled Down a Number of Houses with which they are Building Barracks—on the north part of the Island I have the honor to Inclose your Excellencey a Gazette of this Day & have the Honor to be most Respectfully your Excellenceys obedt & very Humble Servt
          
            Jno. Sullivan
          
        